Citation Nr: 0842317	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether recoupment of severance pay in the amount of 
$44,112.60, was proper.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to 
February 2000.

By letter dated in June 2006, the Regional Office (RO) 
informed the veteran that her VA compensation benefits were 
being withheld because she had received severance pay upon 
her removal from the Temporary Disability Retired List and 
discharge from military service for physical disability.  The 
veteran filed a timely appeal to the Board of Veterans' 
Appeals (Board) regarding the withholding of her benefits.

In connection with this appeal, by her March 2007 VA Form 9, 
Appeal to Board of Veterans' Appeals, the veteran requested a 
Travel Board hearing.  However, by communication received in 
March 2008, the veteran withdrew her request for such 
hearing.  See 38 C.F.R. §§ 20.702(d); 20.704(d).

By letter dated in October 2008, the veteran was notified 
that review of the claims file revealed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, designating Veterans of Foreign Wars of the 
United States (VFW) as her representative.  However, 
subsequent communications from the veteran reflected that a 
private attorney was her representative.  Accordingly, the 
veteran was given another opportunity to authorize an 
organization or person to represent her and advised that, if 
VA did not hear from her or her representative within 30 days 
from the date of the letter, VA would assume that she wished 
to represent herself.  Inasmuch as no response has been 
received from the veteran or her representative within the 
allotted time period, VA will resume adjudication of her 
appeal.  


FINDINGS OF FACT

1.  The veteran had active military service from August 1985 
to February 2000.

2.  She was awarded severance pay in the amount of $58,816.80 
which, after Federal taxes, was $44,112.60.

3.  By rating action dated in July 2000, the RO granted 
service connection for essential thrombocytoses based on the 
above service and assigned a schedular evaluation of 100 
percent disabling.  


CONCLUSION OF LAW

The recoupment of the veteran's severance pay in the amount 
of $44,112.60, is proper.  10 U.S.C.A. § 1174 (West 2002); 
38 C.F.R. § 3.700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)), prescribes VA's duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.



Analysis

The recoupment of the veteran's severance pay from his VA 
disability compensation is required by Congress under 
10 U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

Where entitlement to disability compensation was established 
on or after September 15, 1981, a veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of the receipt of separation pay subject to recoupment 
of the separation pay.  Where payment of separation pay or 
special separation benefits under section 1174a was made 
after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of 
separation pay or special separation benefits less the amount 
of Federal income tax withheld from such pay.  38 C.F.R. 
§ 3.700(a)(3).

The record establishes that, by rating decision dated in July 
2000, the RO granted service connection for essential 
thrombocytoses and assigned a schedular evaluation of 100 
percent disabling.  The record further establishes that the 
veteran received severance pay in the amount of $58,816.80 
upon her removal from the Temporary Disability Retired List 
and discharge from military service for physical disability 
as a result of her essential thrombocytoses.  The Defense 
Finance and Accounting1 Service determined that, after 
withholding of taxes, the amount paid to the veteran was 
$44,112.60.

The veteran has not disputed the amount subject to recoupment 
and she does not argue that her severance pay should not be 
recouped.  Rather, she requested a "reasonable schedule 
and/or timetable to repay the amount due at a rate that [she] 
can (barely) afford, inorder to avoid undue hardship, 
bankruptcy or losing [her] home."  Moreover, in an August 
2008 communication withdrawing her request for a hearing, the 
veteran stated that her "disability benefits will already be 
reinstated" and "[she] will be happy to get benefits back 
and that is all [she] needs."  

The veteran received her severance pay after September 30, 
1996.  Therefore, the law requires that VA will recoup an 
amount equal to the total amount of her separation pay, less 
the Federal withholding tax.

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of her after tax severance pay in 
the amount of $44,112.60, received when she was removed from 
the Temporary Disability Retired List and discharged from 
military service for physical disability, by withholding 
payments of disability compensation benefits, is required by 
law.  10  U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5).

VA is sympathetic to the hardship experienced by the veteran 
in the recoupment of her severance pay; however, VA does not 
have any discretion in the recoupment of such payment.  In a 
case, as here, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


Accordingly, the veteran's claim as to whether recoupment of 
severance pay in the amount of $44,112.60, was proper is 
denied.


ORDER

Recoupment of severance pay in the amount of $44,112.60, was 
proper, and the appeal is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


